Citation Nr: 1701623	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard from January 1989 to July 1989, from February 1993 to June 1993 and from July 2009 to August 2009.   The Veteran's active duty for training (ACDUTRA) includes a period from June 2, 2007 to June 15, 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying service connection for a right knee disability, characterized as chronic right knee pain status post arthroscopic surgery.

The Veteran and his spouse testified at a Travel board hearing (hearing) before the undersigned Veterans Law Judge (VLJ) in September 2016.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran waived RO consideration of new evidence associated with the record after the November 2012 Statement of the Case (SOC).  As such, the Board may consider newly received evidence.  38 C.F.R. § 20.1304 (c) (2016).

It appears from the record that all obtainable service treatment records have been obtained and associated with the record.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran maintains that he is entitled to service connection for his preexisting right knee disability because it was aggravated during his period of ACDUTRA from June 2, 2007 to June 15, 2007 and again during his period of active duty from July 25, 2009 to August 1, 2009.  The Veteran also maintains that his right knee problems first began in 1998.  As explained below, the Veteran's claim must be remanded for a new VA medical opinion because the November 2012 VA medical opinion is inadequate.  See, Barr v. Nicholson, 21 Vet. App. 303 (2007) (explaining that once VA provides an examination, it must ensure that it is an adequate one).    

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a). 

"Active military, naval or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  "Active duty for training" includes full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service...."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Thus, to establish status as "veteran" based on active duty for training, a claimant must establish that he was disabled resulting from an injury or disease incurred in or aggravated in the line of duty during that period.  38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  However, if the claimant does not qualify as a "veteran" with respect to a particular claim, the claimant is not entitled to the presumptions of soundness or aggravation as to that claim.  See, Paulson v. Brown, 7 Vet. App. 466, 470- 71 (1995).  The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 U.S.C.A. § 101(24) as meaning that active duty for training will not be considered "active military, naval or air service" unless the claimant has previously established service connection for a disability incurred in such service.  Mercado-Martinez v. West, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. at 469-70; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

At a VA examination in November 2012, the examiner reviewed a Chronological Record of Medical care from July 2009 in which the Veteran complained of chronic right knee pain and mentioned four knee surgeries and a tibia fracture in his medical history.  These right knee injuries were prior to the Veteran's ACDUTRA in June 2007.

The examiner noted that service treatment records (STRs) were not available.  There is, however, a heightened obligation to explain findings and conclusions and consider carefully the benefit of the doubt rule in a case in which veteran's service records are unavailable.  See, Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases VA's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See, Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  See, Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (The Court declined to apply an "adverse presumption" when records have been lost or destroyed while in Government control which would have required the VA to disprove a claim where a veteran did not demonstrate that either bad faith or negligent destruction of documents was implicated in the fire).  

The examiner concluded that the Veteran's right knee disability pre-existed his active service and that there was no objective evidence of aggravation of that disability due to active service.  However, the Board notes that the STRs of record include a June 8, 2007 treatment record showing that the Veteran received treatment for right knee pain and swelling as well as a January 10, 2009 Periodic Health Assessment (PHA) in which the Veteran's 2007 knee surgery and then current knee pain was noted, as well as the permanent profile from 2007 allowing the Veteran to walk an untimed mile instead of running.  It was noted in that PHA that the Veteran was able to perform his military duties.

The Board stresses that the presumption of soundness under 38 U.S.C.A. § 1111  (West 2014) does not apply when a claimant or veteran, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Moreover, the presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 (West 2014) and the presumption of aggravation under 38 U.S.C.A. § 1153 (West 2014) do not apply to ACDUTRA service.  Id.; see also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  With respect to a claim of aggravation of a preexisting condition during ACDUTRA, the claimant must prove both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

At the hearing, the Veteran testified that in 2009 his National Guard unit was activated to go to Iraq and he was sent to Wisconsin prior to his unit leaving for Iraq.  The Veteran further testified it was at that time that he was removed from active duty due to his right knee condition.  The Veteran's Military Personnel Records (MPRs) show the Veteran received orders dated June 24, 2009 placing him on active duty as of July 25, 2009 and subjecting him to a 25-day period of active duty for mobilization processing.  The MPRs further show the Veteran received orders dated July 31, 2009 releasing him from active duty for failure to meet medical retention standards due to a pre-existing condition.

Accordingly, a new VA medical examination that considers the STRs showing right knee treatment during ACDUTRA must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain all private medical records pertaining to the Veteran's right knee disability.  All obtained records should be associated with the evidentiary record.

All records/responses received should be associated with the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, inform the Veteran that he is ultimately responsible for providing the evidence.  See, 38 C.F.R. § 3.159 (e) (2016).

2.  The AOJ should also obtain all outstanding VA treatment records, from November 2012 to the present.  All obtained records should be associated with the evidentiary record.

3.  After the above development has been completed, the Veteran should be afforded a new VA examination with an appropriate examiner to determine the nature and etiology of the current right knee disability.  The evidentiary record must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should address and consider as credible the lay evidence of record from the Veteran regarding his history of right knee problems in and out of service.

a.  After examining the Veteran and reviewing the medical evidence, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right knee disorder was incurred in or was aggravated by the Veteran's active duty in January 1989 through July 1989.

b. After examining the Veteran and reviewing the medical evidence, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right knee disorder was incurred in or was aggravated by the Veteran's active duty in February 1993 through June 1993.

c. After examining the Veteran, reviewing the medical evidence and noting that the June 2007 STRs show the Veteran's right knee disability increased in severity during the June 2007 period of ACDUTRA, the examiner should provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's preexisting right knee disability was not permanently worsened beyond the natural progress of the disability during the Veteran's ACDUTRA in June 2007.

d. After examining the Veteran and reviewing the medical evidence, including the 2009 STRs, the examiner should provide an opinion as to whether it is as likely as not the Veteran's preexisting right knee disability increased in severity during the Veteran's active duty in July/August 2009, and if but only if such increase is found, provide an opinion as to whether there is clear an unmistakable evidence that the Veteran's pre-existing right knee disability was not permanently worsened beyond the natural progression of the disability.  

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.
4.  The AOJ should undertake any other development it determines is warranted, and ensure the VA examination report complies with the Board's remand instructions.

5.  After the above development has been completed, readjudicate the claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



